DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/28/2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without further specifying traverse of a single species in the reply filed on 7/28/2022 is also acknowledged.  
The elected species read upon claims 1-11 and 19-20.  Claims 12-14, 16, 18 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Expansion of Election of Species Requirement        
As indicated above, the elected species – i.e., 
    PNG
    media_image1.png
    248
    264
    media_image1.png
    Greyscale
 – reads upon claims 1-11 and 19-20.  
The elected species has been searched and is deemed to be free of the prior art and non-obvious.  Although there are thousands of prior art compounds within the instantly claimed Formula I, there are none wherein A is phenyl substituted with O-C1-6 alkyl and halogen, and R9 is CH2N(CH3)2, and it would not have been obvious to modify any of the prior art compounds to arrive at said compound species.
Accordingly, the search has been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is 
    PNG
    media_image2.png
    167
    235
    media_image2.png
    Greyscale
 wherein, in Formula I, A is an azine ring (i.e., pyridinyl) substituted with hydroxyl and =O; R1 is C1 alkoxy; R2, R3, R4 and R8 are each hydrogen; and R9 is O-C1 alkyl – which reads on pending claims 1-2, 4-5 and 9-11.  A rejection to those claims follows.  
Since the search has not been expanded beyond the single additional species identified above, claims 3, 6-8 and 19, which are directed to the elected species but which do not include the single additional species, are objected to as indicated below, and have not been further examined. 
Claim Objections
Claims 6-8 are objected to as follows:
Claims 6-8 each recite “[t]he compound according to formula I… according to claim” wherein R5 (claim 6), R6 (claim 7), and/or R7a, R7b and R7c (claim 8) are further defined by said claims.
Yet, claim 3 recites “[t]he compound of formula I… selected from a compound of sub-formula Ie, If and Ig…”, wherein said sub-formulae comprise the variables R5, R6, R7a, R7b and R7c.  On the other hand, formula I does not comprise any of the variables R5, R6, R7a, R7b or R7c.  
Based on the foregoing, it would appear more appropriate for claims 6-8 to recite:
“The compound of formula Ie, If or Ig, or a salt of solvate thereof, according to claim 3 wherein…”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 17313-40-5 (entered into STN on 11/16/1984).
Claim 1 is drawn to a compound of Formula I which embraces the following compound species 
    PNG
    media_image2.png
    167
    235
    media_image2.png
    Greyscale
 wherein A is an azine ring (i.e., pyridinyl) substituted with hydroxyl and =O; R1 is C1 alkoxy; R2, R3, R4 and R8 are each hydrogen; and R9 is O-C1 alkyl – which reads on pending claims 1-2, 4-5 and 9-11.  
The compound is taught by CAS RN 17313-40-5.
Accordingly, claims 1-2, 4-5 and 9-11 are anticipated.

Claim Objections
Claims 3, 6-8 and 19 are objected to as depending from a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611